Citation Nr: 1035390	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

2. Entitlement to specially adapted housing assistance.

3. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1964 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2008, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of the hearing is associated with the Veteran's claims file.  

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment only, ankylosis of one or both knees or one or 
both hips.  38 C.F.R. § 3.808.

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss, or loss of use, of both lower extremities such 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; or, (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Eligibility for assistance in acquiring a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) may be granted if a veteran is 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. 
§ 3.350(a)(2), which constitute loss of use of a foot, include 
extremely unfavorable complete ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of the 
lower extremity of 3 1/2 inches or more, or complete paralysis of 
the external popliteal nerve (common peroneal) nerve and 
consequent footdrop.
The Veteran has established service connection for: diabetes 
mellitus, Type II (DMIII), rated 20 percent; posttraumatic stress 
disorder, rated 30 percent; a cervical strain, rated 10 percent; 
a lumbosacral strain with degenerative arthropathy, rated 10 
percent; right upper extremity peripheral neuropathy associated 
with DMII, rated 10 percent; left upper extremity peripheral 
neuropathy associated with DMII, rated 10 percent; right lower 
extremity peripheral neuropathy associated with DMII, rated 10 
percent; left lower extremity peripheral neuropathy associated 
with DMII, rated 10 percent; tinnitus, rated 10 percent; 
sinusitis, rated 10 percent; erectile dysfunction associated with 
DMII, rated 0 percent; cataracts associated with DMII, rated 0 
percent; bilateral hearing loss, rated 0 percent; and 
hypertension associated with DMII, rated 0 percent.  He has also 
been awarded a total disability rating based on individual 
unemployability (TDIU), and special monthly compensation (SMC) 
for the loss of use of a creative organ.

The Veteran alleges that because of his aforementioned service-
connected disabilities, and specifically his bilateral upper and 
lower peripheral neuropathy, cervical strain, and lumbosacral 
strain with arthropathy, he needs an automobile and specially 
adapted housing or a special home adaptation grant that can 
accommodate his disabilities.

The available evidence of record includes the following:

* The report of a December 2006 VA examination (conducted in 
association with the Veteran's claim for TDIU) wherein it was 
noted that he had DMII, peripheral neuropathy in all four of his 
extremities, a chronic cervical strain with residuals, lumbar 
sacral degenerative disc disease and degenerative joint disease 
with residuals, an anxiety disorder, cataracts, hearing 
loss/tinnitus, and hypertension.  It was also noted that the 
Veteran walked with a cane and was not able to walk more than 100 
yards.  

* VA treatment records through November 2008 showing that in 
October 2007, the Veteran arrived for an appointment with his 
primary care physician ambulating slowly and with a cane for 
assistance.  He reported having chronic arthritis pain in his 
legs, hands, and back.  In October 2008, he underwent an Electric 
Mobility Evaluation.  He ambulated into the clinic with a cane 
and complained that the pain in his bilateral lower extremities, 
low back, and bilateral knees was rated 7 out of 10.  He also 
complained of tingling in his hands and knees to the toes; he 
stated the numbness made it difficult for him to drive.  His last 
fall was several months prior; earlier falls had resulted in 
broken toes.  He also reported that dizziness occurred with 
bending, and shortness of breath with ambulation.  After an 
examination, it was determined that he did not meet the criteria 
for issuance of a scooter.  He was functional in ambulation with 
an assistive device and he declined evaluation for a rollator 
walker (long-distance assistive device), stating it would not 
help him to go shopping with his wife or to take his grandson to 
the zoo.  He was to be re-evaluated in six months for electric 
mobility.  In November 2008, the Veteran was also noted to be 
ambulatory with a cane.

* An August 2008 letter from the Veteran's private physician, Dr. 
A.A.B., stating that he has treated the Veteran for many years 
for diabetes and diabetic neuropathy of his legs.  Dr. A.A.B. 
states the Veteran uses a cane to aid with his walking, and that 
he also has ostearthritis of his hips and lumbar vertebrae.

* October 2008 private treatment records from Scott & White 
showing that the Veteran complained of worsening low back pain.  
He reported that it radiated across his low back, that he used a 
cane to walk because of the pain, and experienced pain while 
sitting, standing, walking, and lying down.  Lumbar spondylosis 
and intervertebral lumbar disk disorder without myopathy were 
diagnosed, and the Veteran was treated with a lumbar epidural.

In correspondence received in March 2009, the Veteran advised 
that he had been recently seen at White & Case for treatment of 
his peripheral neuropathy.  He reported his physician had told 
him that the neuropathy had "moved to [his] hips," that he had 
also gone to the pain clinic several times for lumbar injections, 
and that eight small nerves in his back had been burned off.  He 
stated the lumbar injections and burning of his small nerves had 
not helped to alleviate his pain.  In April 2009, the Veteran 
advised that his physicians at White & Case had recommended that 
a morphine pump be placed in his back instead of a "prescesion 
[sic] implant."  The Veteran said he opted for the implant 
first, and that authorization was being sought for the procedure.  
He stated that his physician had indicated that the implant would 
help with the pain in his back, hips, and legs.  In 
correspondence received in February 2010, the Veteran advised 
that VA had issued him a scooter and chair lift for his 
automobile.  He reported that in January 2010, he was going to 
Scott & White to have a nerve stimulator put in his back.  He 
also stated that he fell a lot and was afraid he would fall in 
the bath tub.

As was noted, the most recent VA treatment records are from 
November 2007 and the private treatment records of record are 
from August 2008 and October 2008.  Recent VA and private 
treatment records identified by the Veteran in his March 2009, 
April 2009, and February 2010 letters have not been associated 
with the Veteran's claims file.  As they are likely to contain 
pertinent evidence/information (and in the case of VA treatment 
records, are constructively of record), they must be secured.

Furthermore, correspondence from the Veteran suggests that his 
service-connected disabilities have worsened since he was last 
examined in December 2006 (which, notably, predated the claims 
currently on appeal).  Significantly, he now requires a scooter 
and a nerve stimulator.  In light of the allegations and evidence 
of worsening conditions, treatment changes, and the extent of 
time since he was last examined, another VA examination is 
necessary.  38 C.F.R. § 3.327(a).

[The Board notes also that in the Veteran's February 2010 
correspondence, he reported that in January 2010 he was 
hospitalized for a week at Rollins Brook Hospital for treatment 
of pneumonia, bronchitis, and emphysema related to smoking.  As 
this hospitalization was for treatment of nonservice-connected 
disabilities, and clinical records of the hospitalization are not 
alleged to contain pertinent information, such records need not 
be secured for the record.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
pertinent to his claims at hand, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  In conjunction with 
this request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The RO 
must obtain complete clinical records of all 
such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including records of all VA 
treatment he has received since November 
2007, and treatment records from White & 
Case.

2. 	The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of (and 
associated functional impairment caused by) 
his service-connected disabilities, and 
specifically as they pertain his specially 
adapted housing, special home adaptation 
grant, and automobile/adaptive equipment 
claims.

The Veteran's claims file (to include this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided a list of the 
Veteran's service-connected disabilities and 
should comment on whether such disabilities 
have resulted in (i) blindness in both eyes, 
(ii) the loss of use [see definition above] 
of one or both lower extremities, or (iii) 
ankylosis of either knee.  If loss of use of 
either lower extremity is found, the examiner 
should comment on the extent to which 
assistive devices are required.  If the 
Veteran has loss of use of an extremity, but 
on account of nonservice-connected disability 
only, the examiner should so state for the 
record (with explanation).  

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If the examiner is unable to render 
any opinion requested, it should be so stated 
for the record, along with an explanation of 
the reason why such opinion is not possible.

3. 	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

